—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered July 7, 1998, convicting him of driving while intoxicated, upon his plea of guilty, and imposing, sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s *420assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.